In a letter signed on November 5, 2013, addressed to the Clerk of the Appellate Courts, respondent Stephen Webb Freed, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2012 Kan. Ct. R. Annot. 389), amended December 1, 2012.
At the time the respondent surrendered his license, there was a panel hearing pending in accordance with Supreme Court Rule 211 (2012 Kan. Ct. R. Annot. 350). The complaint alleged that respondent violated Kansas Rules of Professional Conduct 1.3 (2012 Kan. Ct. R. Annot. 454) (diligence); 1.4 (2012 Kan. Ct. R. Annot. 473) (communication); 1.16 (2012 Kan. Ct. R. Annot. 558) (terminating representation); 3.4(c) (2012 Kan. Ct. R. Annot. 589) (disobedience of court orders); and 8.1(b) (2012 Kan. Ct. R. Annot. 634) (failure to cooperate with the disciplinary process); Supreme Court Rule 207(b) (2012 Kan. Ct. R. Annot. 329) (failure to respond to docketing of the complaint); Supreme Court Rule 211(b) (failure to file answer to the formal complaint); and Supreme Court Rule 218 (2012 Kan. Ct. R. Annot. 397), amended December 1, 2012 (disbarred or suspended attorneys).
This court, having examined the files of tire office of the Disciplinary Administrator, finds that the surrender of tire respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Stephen Webb Freed be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Stephen Webb Freed from the roll of attorneys licensed to practice law in Kansas.
*347Dated this 14th day of November, 2013.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to die respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218.